216 U.S. 614 (1910)
UNITED STATES
v.
GRIMAUD.
UNITED STATES
v.
INDA.
Nos. 490, 491.
Supreme Court of United States.
Argued February 28, 1910.
Decided March 14, 1910.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF CALIFORNIA.
*615 The Solicitor General, with whom The Attorney General was on the brief, for the plaintiff in error.
No appearance for the defendants in error.
Per Curiam. Judgments affirmed by a divided court.
April 18, 1910, petitions for rehearing granted and cases restored to the docket.